          Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------- X
NICOLE STEWART, SHANNON
FITZGERALD, and SUMMER APICELLA,
on behalf of themselves and all others similarly
situated,

                                   Plaintiffs,
                                                             CASE NO.
                 -against-                                   1:21-cv-01217-MKV

NURTURE, INC.,

                                    Defendant.
-------------------------------------------------------- X
STEPHANIE SOTO, individually and on behalf of
all others similarly situated,

                                   Plaintiff,

                 -against-                                   1:21-cv-01271-MKV

NURTURE, INC.,

                                    Defendant.
-------------------------------------------------------- X
NITA JAIN, individually and on behalf
of all others similarly situated,

                                   Plaintiff,

                 -against-                                   1:21-cv-01473-MKV

NURTURE, INC. d/b/a Happy Family Brands

                                    Defendant.
-------------------------------------------------------- X
          Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 2 of 13




-------------------------------------------------------- X
JODI SMITH, individually and on behalf
of all others similarly situated,

                                   Plaintiff,

                 -against-                                   7:21-cv-01534

NURTURE, INC.

                                    Defendant.
-------------------------------------------------------- X
LILLIAN HAMPTON, KELLY MCKEON,
AND JEN MACLEOD, individually and on
behalf of all others similarly situated,

                                   Plaintiffs,

                 -against-                                   1:21-cv-01882

NURTURE, INC., d/b/a Happy Family
Organics and Happy Baby Organics,

                                    Defendant.
-------------------------------------------------------- X


       MEMORANDUM OF LAW IN SUPPORT OF THE STEWART PLAINTIFFS’
           MOTION FOR CONSOLIDATION AND TO SET DEADLINES




                                                        1
         Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 3 of 13




I.     INTRODUCTION

       Plaintiffs Nicole Stewart, Shannon Fitzgerald and Summer Apicella (“the Stewart

Plaintiffs”), by and through their undersigned counsel, respectfully submit this memorandum of

law in support of their motion for consolidation of the above-captioned actions against Nurture,

Inc. (“Defendant” or “Nurture”), as well as any subsequently filed or transferred related actions,

for all purposes, including pretrial proceedings and trial, pursuant to Federal Rule of Civil

Procedure 42(a) (“Rule 42(a)”), and to set certain deadlines regarding the filing of motions for

interim class counsel and a consolidated amended complaint should the Court grant consolidation.

The Stewart Action was the first-filed, and is thus the low-numbered case, in this District.

       Five similar actions (the “Related Actions”)1 concerning similar facts and allegations are

currently pending before this Court. The Related Actions each allege that certain of Nurture’s

baby food products (the “Tainted Baby Foods”) are and were tainted with significant and

dangerous levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury (the

“Heavy Metals”), and that Nurture misrepresented or omitted disclosure of this fact from

consumers.    Each Related Action seeks, inter alia, injunctive relief barring Nurture from

continuing to misrepresent the truth about its products as well as monetary damages compensating

for the purchase of the Tainted Baby Foods. The Related Actions present similar factual and legal

issues and will involve the same or similar discovery. Accordingly, consolidation of the actions

into a single action is called for under Fed. R. Civ. P. 42(a).2 Through their respective class actions,


1
 Stewart v. Nurture, Inc., Case No. 1:21-cv-01217 (S.D.N.Y.); Soto v. Nurture, Inc., Case No.
1:21-cv-01271 (S.D.N.Y.); Jain v. Nurture, Inc., Case No. 1:21-cv-01473 (S.D.N.Y.); Smith v.
Nurture, Inc., Case No. 7:21-cv-01534 (S.D.N.Y.); and Hampton et al v. Nurture, Inc., Case No.
1:21-cv-01882 (S.D.N.Y.).
2
 In addition to the Related Actions, the following additional substantially similar cases were filed
against Nurture in other federal district courts: Wallace et al v. Gerber Products Co. et al, Case
No. 2 :21-cv-02531 (D.N.J.); Robbins v. Gerber et al, Case No. 2:21-cv-01457 (C.D. Cal.); Walls
                                                  2
         Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 4 of 13




plaintiffs in the Related Actions allege a combination of various state consumer protection statutes

and other common law causes of action against Defendant Nurture.3

       The Stewart Plaintiffs respectfully request that the Related Actions be consolidated into a

single action under their lowest numbered action. The power to consolidate related actions falls

within the broad inherent authority of every court “to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am.

Co., 299 U.S. 248, 254 (1936); Johnson v. Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990)

(district court has “broad discretion to determine whether consolidation is appropriate.”).

       Here, the Stewart Plaintiffs respectfully propose that consolidation of the Related Actions

is warranted, as the actions require proof of the same basic set of facts. Specifically, each of the

Related Actions focuses on whether Nurture is liable to consumers for its alleged

misrepresentations and omissions regarding the true level of Heavy Metals contained in the

Tainted Baby Foods. Since the Related Actions pending before this Court present essentially the

same factual and legal issues, involve the same defendant, and will involve substantially the same

discovery, consolidation is appropriate. See, e.g., Crumrine v. Vivint Solar, Inc., No. 19-CV-5777

(FB) (JO), 2020 U.S. Dist. LEXIS 50090 (E.D.N.Y. Mar. 23, 2020) (consolidation appropriate

where separate class actions are “substantially similar.”) (citing Fed. R. Civ. P. 42(a)). The Related



et al v. Beech-Nut Nutrition Corporation et al, Case No. 1:21-cv-00870 (E.D.N.Y.); Johnson v.
Beech-Nut Nutrition Company et al, Case No. 2:21-cv-02096 (D. Kan.); and Albano et al v. Hain
Celestial Group, Inc. et al, Case No. 2:21-cv-01118 (E.D.N.Y.). Thus, at this time, there appear
to be five cases against Nurture pending in other jurisdictions. All such cases name multiple
defendants, including Nurture. However, no case filed against Nurture in this District includes
any other defendant.
3
  The causes of action alleged include: violations of, among others, New York, Florida, Georgia,
Minnesota, Pennsylvania and Illinois state consumer protection act statutes, unjust enrichment,
negligent misrepresentation, fraud, breach of express warranty, breach of implied warranty of
merchantability, and breach of implied warranty of fitness for a particular purpose.

                                                 3
        Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 5 of 13




Actions present similar factual and legal issues and will involve the same or similar discovery.

Accordingly, consolidation of the actions is called for under Rule 42(a).

II.    FACTUAL BACKGROUND

       These Related Actions all arise out of a recent report dated February 4, 2021, Baby Foods

Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury (“the Congressional

Report”), issued by the Subcommittee on Economic and Consumer Policy, Committee on

Oversight and Reform, U.S. House of Representatives (“the House Subcommittee”).4              The

Congressional Report issued detailed findings that Heavy Metals, including arsenic, cadmium,

lead, and mercury, were present in dangerously “significant levels” in numerous commercial baby

food products, including those of Defendant. See Stewart Complaint ¶ 1. The Food and Drug

Administration (the “FDA”) and the World Health Organization (“WHO”) have declared Heavy

Metals dangerous to human health, particularly to babies and children, who are most vulnerable to

their neurotoxic effects. See id. at ¶ 17. Even low levels of exposure can cause serious and often

irreversible damage to brain development. See id. (citing Congressional Report at 2). In fact,

children’s exposure to toxic heavy metals causes, among other things, permanent decreases in IQ,

diminished future economic productivity, and increased risk of future criminal and antisocial

behavior. See id. (citing Congressional Report at 9).5 The FDA cautions that infants and children




4
   Available at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (last accessed March 7, 2021).
5
  See also Miguel Rodriguez-Barranco et al., Association of Arsenic, Cadmium and Manganese
Exposure with Neurodevelopment and Behavioral Disorders in Children: A Systematic Review
and Meta-Analysis (April 9, 2013) –
www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub) (last accessed
March 7, 2021).
                                                4
         Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 6 of 13




are at the greatest risk of harm from toxic heavy metal exposure. See id.6. All of the Related

Actions rely on the Congressional Report to allege substantially similar allegations in each case.

       The Congressional Report arose out of reports alleging high levels of toxic Heavy Metals

in baby foods, as a result of which the House Subcommittee requested internal documents and test

results from seven of the largest manufacturers of baby food in the United States, including both

makers of organic and conventional products. See id. at ¶ 18. One of those companies was

Defendant Nurture, which responded to the House Subcommittee’s requests and produced its

internal testing policies, test results for ingredients and/or finished products, and documentation

about what it did with ingredients and/or finished products that exceeded its internal testing limits.

See id. at ¶ 18-19. The FDA and other organizations have set rules and/or issued guidelines and

recommendations as to the maximum allowable or advisable and safe levels of inorganic arsenic,

lead, cadmium and mercury in various circumstances, and the test results of Nurture (which sells

Happy Family Organics, including baby food products under the brand name Happy BABY) baby

foods eclipse those levels for inorganic arsenic, lead, mercury, and cadmium. See id. at ¶ 20 (citing

Congressional Report at Findings, Paragraph 1).

       According to the Congressional Report, Nurture “sold finished baby foods after testing

showed they contained as much as 180 ppb inorganic arsenic[.]” Id. at ¶ 23. Over 25% of the

tested baby food sold by Nurture exceeded 100 ppb inorganic arsenic. Id. On average, Nurture

baby food on store shelves had “nearly 60 ppb inorganic arsenic.” Id.

       The Congressional Report revealed that internal Nurture documents showed that it “sells

products even after testing confirms that they are dangerously high in inorganic arsenic.” Id. ¶ 24.




6
 See Food and Drug Administration, Metals and Your Food – www.fda.gov/food/chemicals-
metals-pesticides-food/metals-and-your-food) (last accessed March 7, 2021).
                                                 5
         Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 7 of 13




This included products, like the Apple and Broccoli Puffs, that contained 180ppb inorganic

arsenic, which was 80% higher than its own internal goal threshold of 100 ppb. See id. In fact,

29 other products that Nurture tested and sold contained over 100 ppb inorganic arsenic. See id.

Notably, despite the FDA’s limit of 100 ppb inorganic arsenic for infant rice cereal, Nurture set its

own internal standard for cereals with more than 75% rice at 115 ppb inorganic arsenic, which is

15% higher than what the FDA allows. See id.

       According to the Congressional Report, Defendant regularly tests its finished baby food

(as opposed to just the ingredients) for lead levels. See id. at ¶ 27. Nurture’s internal lead limit

was 100 ppb, which the Congressional Report deemed “dangerously-high.” See id. Nonetheless,

Nurture sold finished baby products after confirming that they contained as much as 641 ppb of

lead, over six times its own standard. See id. Furthermore, it sold five other products after they

tested over 50 ppb lead. See id. The Congressional Report concluded: “It is not clear that even

one of Nurture’s baby food products registered at or below 1 ppb lead, which should be the upper

limit for lead content according to the health experts at Consumer Reports, the Environmental

Defense Fund, and American Academy of Pediatrics.” See id.

       The Congressional Report further concluded that 65% of Nurture’s “finished baby food

products contained more than 5 ppb cadmium, the EPA’s limit for drinking water.” Id. at ¶ 30.

Defendant’s multi-grain cereal tested at 49 ppb cadmium. See id.

       The Congressional Report also stated, “Nurture sold a finished baby food product that

contained 10 ppb mercury, and two others that contained 9.8 and 7.3 ppb. A level of 10 ppb is

five times more than the EPA’s 2 ppb standard for drinking water. In total, Nurture sold 56

products that contained over 2 ppb mercury.” Id. at ¶ 33.

       As to all of the Heavy Metals, the Congressional Report concluded that “Nurture created



                                                 6
         Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 8 of 13




internal standards but did not follow them” and that it describes its standards only as “’goal

thresholds’” that are not used for decision-making or pre-conditions to selling a product. Id. at ¶

34. As such, the thresholds “are not actually used to prevent products that contain high levels of

toxic heavy metals from being sold.” Id. In fact, Defendant does not claim to be testing for safety

and sells the products it tests no matter what the content of Heavy Metals. See id.

       To this day, baby foods containing dangerous levels of toxic Heavy Metals bear no label

or warning to parents. But the Congressional Report makes clear that this is unacceptable and

deceptive. See id. at ¶ 36. As a result of its studies of toxic Heavy Metal levels in baby food, the

House Subcommittee has recommended that parents should avoid baby foods that contain

ingredients testing high in toxic Heavy Metals, such as rice products. See id. at ¶ 37 (citing

Congressional Report Findings, Paragraph 5).

       Baby food manufacturers hold a special position of public trust. Consumers believe that

they would not sell products that are unsafe. Consumers also believe that the federal government

would not knowingly permit the sale of unsafe baby food. As the Congressional Report reveals,

baby food manufacturers (including Nurture, which sells Happy Family Organics, including baby

food products under the brand name Happy BABY) have violated the public trust. See id. at ¶ 38

(citing Congressional Report Findings, Paragraph 6).

       Defendant’s Tainted Baby Foods are available at numerous retail and online outlets and

are widely advertised. See id. at ¶ 41. Despite the conclusions in the Congressional Report

regarding the presence of dangerous levels of Heavy Metals in Nurture’s Tainted Baby Foods, on

its website, Defendant Nurture claims it is on a “mission to change the trajectory of children’s

health through nutrition.” Id. at ¶ 39. It further touts its “Quality and Safety” standards, stating,

“We taste and thoroughly analyze every batch of food and each individual ingredient that goes into



                                                 7
             Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 9 of 13




 our products.” Id. Moreover, Defendant represents: “As parents, we hold ourselves to strict

 standards to provide your little one with products that, when part of a balanced diet, help them

 grow healthy and strong. Every product we make goes through a rigorous quality and safety test

 so you can feel confident in what you’re feeding your family.” Id.

            Based on Defendant’s decision to advertise, label, and market its Tainted Baby Foods as

 healthy, nutritious, and safe for consumption, it had a duty to ensure that these and other statements

 were true and not misleading, which it failed to do. See id. at ¶ 40. Defendant Nurture mislead

 reasonable consumers to purchase its Tainted Baby Foods to their detriment and the Related

 Actions all uniformly seek appropriate remedies for such substantially similar violations.

III.        ARGUMENT

            By this motion, the Stewart Plaintiffs request that the Related Actions—which involve

 materially similar allegations against Defendant and seek to certify materially similar classes—be

 consolidated.7

       A.      The Related Actions should be consolidated.

            The power to consolidate related actions falls within the broad inherent authority of every

 court “to control the disposition of the causes on its docket with economy of time and effort for

 itself, for counsel, and for litigants.”       Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

 Consolidation of actions in federal court is governed by Rule 42 of the Federal Rules of Civil

 Procedure, which provides:

              When actions involving a common question of law or fact are pending before
              the court, it may order a joint hearing or trial of any or all the matters in issue
              in the actions; it may order all the actions consolidated; and it may make such

 7
   Undersigned counsel for the Stewart Plaintiffs have separately moved to consolidate related
 actions that were filed against Hain Celestial Group, Inc. in the United States District Court for the
 Eastern District of New York, to the extent it named Hain as a defendant, which included an action
 that also named Nurture as a defendant styled Walls et al v. Beech-Nut Nutrition Corporation et
 al, Case No. 1:21-cv-00870 (E.D.N.Y.).
                                                     8
        Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 10 of 13




          orders concerning proceedings therein as may tend to avoid unnecessary costs
          or delay.

Rule 42(a); see also Johnson v. Celotex Corp., 899 F.2d 1281, 1284 (court has “broad discretion

to determine whether consolidation is appropriate.”).

        Consolidation is appropriate pursuant to Rule 42(a) when actions “involve common

questions of law or fact.” Xu v. Gridsum Holding Inc., 2018 WL 4462363, at *3 (S.D.N.Y. Sept.

17, 2018). Here, consolidation of the Related Actions is warranted, as the actions require proof of

the same basic set of facts based upon the same Congressional Report under the same or

substantially similar laws. Specifically, each of the Related Actions focuses on whether Nurture

is liable to Plaintiffs and Class Members for its Tainted Baby Foods that contained dangerous

levels of toxic Heavy Metals, and its misrepresentations and omissions regarding same. Since the

Related Actions pending before this Court present the same factual and legal issues, involve the

same defendant, and will involve substantially the same discovery, consolidation is appropriate.

See Simmons v. Spencer, 2014 U.S. Dist. LEXIS 58743, at *6-7 (S.D.N.Y. Apr. 24, 2014)

(consolidation appropriate where “factual and legal allegations underlying all class definitions

sufficiently overlap”).

        Indeed, if not consolidated, the separate Related Actions would result in virtually identical

discovery requests, duplicative motion practice, and would cause an unnecessary drain on judicial

resources. And this is true despite minor variations in class definitions and state-specific causes

of action in the Related Actions. See Simmons, 2014 U.S. Dist. LEXIS 58743, at *6-7 (despite

“minor differences” in class definitions, court consolidated various class actions involving

common questions of law and fact because, inter alia, the “factual and legal allegations underlying

all class definitions sufficiently overlap.”).

        In addition, to ensure continued judicial efficiency, the Stewart Plaintiffs also respectfully


                                                 9
         Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 11 of 13




 submit that the Court should order that any future actions that are filed or transferred to this Court

 based on the same or similar facts and circumstances be consolidated with the Related Actions.

 See, e.g., Sklar v. Bank of Am. Corp. (In re Bank of Am. Corp. Sec., Derivative & ERISA Litig.),

 258 F.R.D. 260, 274 (S.D.N.Y. 2009) (“Future cases raising common questions of law and fact

 filed in this Court or transferred to this Court will also be consolidated into the appropriate

 consolidated case.”).

        Defendant will suffer no prejudice by litigating one consolidated action rather than five—

 or more—separate suits. Consolidation of the Related Actions would therefore inure to the benefit

 of all parties involved as well as the Court.

        Finally, with respect to scheduling issues, the Stewart Plaintiffs respectfully request that

 the Court set the deadline for the filing of motions seeking interim lead counsel appointment

 pursuant to Fed. R. Civ. P. 23(g) for ten (10) business days following the entry of the consolidation

 order, should the Court grant the instant motion. In addition, the Stewart Plaintiffs respectfully

 request that the Court set a deadline for the filing of a consolidated amended complaint for the

 Related Actions, should consolidation be granted, for 45 days following the entry of an order under

 Rule 23(g).

IV.     CONCLUSION

        For all of the foregoing reasons, Plaintiffs respectfully request that the Related Actions be

 consolidated for all purposes.




                                                  10
Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 12 of 13



                            Respectfully submitted,

                            /s/ Lori G. Feldman___________________
                            Lori G. Feldman, Esq. (LF-3478)
                            GEORGE GESTEN MCDONALD, PLLC
                            102 Half Moon Bay Drive
                            Croton-on-Hudson, New York 10520
                            Phone: (561) 232-6002
                            Fax: (888) 421-4173
                            LFeldman@4-Justice.com

                            CALCATERRA POLLACK LLP
                            Janine L. Pollack, Esq.
                            1140 Avenue of the Americas
                            9th Floor
                            New York, New York 10036
                            Phone: (917) 899-1765
                            Fax: (332) 206-2073
                            Email: jpollack@calcaterrapollack.com

                            GEORGE GESTEN MCDONALD, PLLC
                            David J. George, Esq. (pro hac vice forthcoming)
                            9897 Lake Worth Road, Suite 302
                            Lake Worth, FL 33463
                            Phone: (561) 232-6002
                            Fax: (888) 421-4173
                            DGeorge@4-Justice.com

                            Attorneys for Plaintiffs Nicole Stewart, Shannon
                            Fitzgerald and Summer Apicella and the Proposed
                            Class in the Stewart Action




                              11
        Case 1:21-cv-01882-MKV Document 16 Filed 03/19/21 Page 13 of 13




                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 7, 2021, the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                /s/ Lori G. Feldman
                                                  Lori G. Feldman




                                                  12
